Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
The cited references do not disclose the features of the claim. Specifically, the cited references do not disclose “first meal layer, the third metal layer and the second metal layer are in order from the base layer along a thickness direction of  the base layer; a first connection line second connection and third connection line on the second portion, electrically connecting the first upper signal line at the first metal layer, the second upper signal line at the second metal layer and the third upper signal line at the third metal layer to the first lower signal  line, the second lower signal line and the third lower signal line respectively (fig 5A-D fig 6 7 GMP1 DMP1 GMP2 metal layers STF1 STF2 STF3 upper signal lines. LNC1/LNC2/LNC3 connection lines STR1/STR2 STR3 lower signal lines)” with all other limitation cited in claim 1 and “the second upper signal line has a second width along the base layer which is smaller than the first width of the first upper signal line and larger than the distance between the first upper signal line and the third upper signal line” (fig 7) with all other limitation cited in claim 15.

Kim et al US 10,691,241 A foldable display with first second and third metal layer but does not disclose “first meal layer, the third metal layer and the second metal layer are in order from the base layer along a thickness direction of  the base layer; a first connection line second connection and third connection line on the second portion, electrically connecting the first upper signal line at the first metal layer, the second upper signal line at the second metal layer and the third upper signal line at the third metal layer to the first lower signal  line, the second lower signal line and the third lower signal line respectively” with all other limitation cited in claim 1 and “the second upper signal line has a second width along the base layer which is smaller than the first width of the first upper signal line and larger than the distance between the first upper signal line and the third upper signal line”.

Jin US 20210296403 discloses a flexible touch display with connection lines but does not disclose “first meal layer, the third metal layer and the second metal layer are in order from the base layer along a thickness direction of  the base layer; a first connection line second connection and third connection line on the second portion, electrically connecting the first upper signal line at the first metal layer, the second upper signal line at the second metal layer and the third upper signal line at the third metal layer to the first lower signal  line, the second lower signal line and the third lower signal line respectively” with all other limitation cited in claim 1 and “the second upper signal line has a second width along the base layer which is smaller than the first width of the first upper signal line and larger than the distance between the first upper signal line and the third upper signal line”.

Kim et al US 20180350701 discloses a flexible display which minimizes bezel area but does not disclose “first meal layer, the third metal layer and the second metal layer are in order from the base layer along a thickness direction of  the base layer; a first connection line second connection and third connection line on the second portion, electrically connecting the first upper signal line at the first metal layer, the second upper signal line at the second metal layer and the third upper signal line at the third metal layer to the first lower signal  line, the second lower signal line and the third lower signal line respectively” with all other limitation cited in claim 1 and “the second upper signal line has a second width along the base layer which is smaller than the first width of the first upper signal line and larger than the distance between the first upper signal line and the third upper signal line”.
For at least these reasons the cited references do not read on the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 06/01/2022Primary Examiner, Art Unit 2692